Exhibit 10.2

Amended Schedule to the Form of

Amended and Restated Indemnification Agreement

The Indemnification Agreements between Sunoco, Inc. and the directors, executive
officers, trustees, fiduciaries, employees or agents named below are identical
in all material respects.

 

Employee

  

Date of Agreement

Michael J. Colavita    September 2, 2004 John F. Carroll    March 4, 2004
Terence P. Delaney    March 4, 2004 Michael H. R. Dingus    March 4, 2004 John
G. Drosdick    March 4, 2004 Bruce G. Fischer    March 4, 2004 Michael J.
Hennigan    February 2, 2006 Thomas W. Hofmann    March 4, 2004 Vincent J.
Kelley    February 2, 2006 Joseph P. Krott    March 4, 2004 Michael S. Kuritzkes
   March 4, 2004 Joel H. Maness    March 4, 2004 Michael J. McGoldrick    March
4, 2004 Ann C. Mulé    March 4, 2004 Paul A. Mulholland    March 4, 2004 Rolf D.
Naku    March 4, 2004 Marie A. Natoli    March 3, 2006 Robert W. Owens    March
4, 2004 Alan J. Rothman    March 4, 2004 Charles K. Valutas    March 4, 2004

Director

  

Date of Agreement

Robert J. Darnall    March 4, 2004 Ursula O. Fairbairn    March 4, 2004 Thomas
P. Gerrity    March 4, 2004 Rosemarie B. Greco    March 4, 2004 James G. Kaiser
   March 4, 2004 R. Anderson Pew    March 4, 2004 G. Jackson Ratcliffe    March
4, 2004 John W. Rowe    March 4, 2004 John K. Wulff    March 8, 2004